DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed 9/30/22 has been entered.  Claims 1, 19- 21 and 38- 44 are amended.  Claims 1- 23 and 25- 44 are being addressed by this Action.
Response to Arguments

Upon further consideration of the cited prior art reference, Stefanchik et al. (US Pub. No. 2013/0144306 A1), the indication of Allowable Subject Matter in the Final Office Action, mailed 6/30/22 has been withdrawn and a second non-final office action is issued herewith.  

Applicant’s amendment to the abstract of the disclosure filed 9/30/22 is acknowledge and is acceptable.  The objection to the Specification made in the Final Office Action, mailed 6/30/22 has been withdrawn.
Applicant’s amendment to claims 1, 19- 21 and 38- 44 has obviated the rejections under 35 U.S.C. 112(b) made in the Final Office Action, mailed 6/30/22.  As such, the rejections under 35 U.S.C. 112(b) made in the Final Office Action, mailed 6/30/22 are withdrawn.
It is noted that the examiner previously contacted applicant regarding a possible Examiner’s Amendment to correct the pending rejections under 35 U.S.C. 112(b) and claim informalities.  After concluding that a second non-final office action is necessary, applicant was advised by the examiner that an Examiner’s Amendment is no longer possible (See the attached Interview Summary).
Claim Objections
Claim 1 (line 27), claim 19 (line 3), claim 29 (line 2 and line 3), claim 30 (line 3), claim 31 (line 2 and line 3), claim 32 (line 3), claim 33 (line 2 and line 3), claim 34 (line 3), claim 38 (line 19), claim 39 (line 20 and line 21), claim 40 (line 20 and line 21), claim 41 (line 20 and line 21), claim 42 (line 21 and line 22), claim 43 (line 21 and line 22), claim 44 (line 21 and line 22)  are objected to because of the following informalities: ‘the third direction’ should be amended to - - the third direction (Z-axis) - - to be consistent with previous claim terminology.  Appropriate correction is required.  
Claims 2- 23 and 25- 44 are objected to as being dependent off claim 1.
Claim 30 is objected to as being dependent off claim 29.
Claim 32 is objected to as being dependent off claim 31.
Claim 34 is objected to as being dependent off claim 33.
Claim 3 (line 4), claim 14 (lines 3- 4), claim 25 (line 3) are objected to because of the following informalities: ‘the first direction’ should be amended to- - the first direction (X-axis) - - to be consistent with previous claim terminology.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  line 1- ‘an actuation movement of the end tool’ should be amended to - - [[an]] the actuation movement of the end tool - - although it is clear that actuation movement refers to ‘an actuation movement of the end tool’ in claim 1, line 5, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  lines 7- 8- ‘the actuation operation of the first jaw and the second jaw’ should be amended to - - the actuation movement of the first jaw and the second jaw - - although it is clear that actuation movement refers to ‘an actuation movement of the end tool’ recited in claim 1, line 5, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  line 5- ‘configured to be inserted to the actuating rotating axis’ should be amended to - - configured to be inserted [[to]] into the actuating rotating axis - - to correct an apparent typographical error.  Appropriate correction is required.
Claim 30 (lines 4- 5), claim 32 (lines 4- 5), claim 34 (lines 4- 5) are objected to because of the following informalities: ‘a pitch operation’ should be amended to - - [[a]] the pitch operation - - although it is clear that pitch operation refers to ‘a pitch operation’ recited in claim 1, lines 15- 16, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim 38 (lines 6- 7), claim 39 (lines 6- 7), claim 40 (lines 6- 7), claim 41 (lines 6- 7), claim 42 (lines 6- 7), claim 43 (lines 6- 7), claim 44 (lines 6- 7) are objected to because of the following informalities:  ‘the manipulator comprises the pitch/ yaw operator configured to control a pitch movement and a yaw movement of the end tool’ should be amended to - - the manipulator comprises the pitch/ yaw operator configured to control [[a]] the pitch movement and [[a]] the yaw movement of the end tool - - although it is clear that the limitation refers to pitch movement of the end tool and yaw movement of the end tool recited in claim 1, lines 3- 4, amending the claim would provide proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42- 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 42 (lines 19- 20), claim 43 (lines 19- 20) and claim 44 (lines 19- 20) recite, “wherein the connection assembly is formed to be curved capable of being bent once or more while connecting the end tool to the pitch/yaw operator.”  Since the term “capable of being bent” implies movement between different configurations (See claim 1, lines 15- 16 - - “an end tool joint member capable of being bent in one or more directions to perform a pitch operation and/or a yaw operation of the first jaw and the second jaw”), claims 42- 44 are interpreted as requiring a connection assembly capable of moving between different configurations.  However, in the original disclosure, applicant refers to the connection unit 140 as being in a static and singular bent configuration (See applicant’s Specification at P. [0099] - - “Here, although the connection unit 140 is formed straight in the drawings, but the present invention is not limited thereto. That is, the connection unit 140 may be curved to have a predetermined curvature rate or bent once or more if necessary”; P. [0104] - - “a connection unit 840 is not straight, but is bent at least once”).  Thus, there is no support in the original disclosure for the limitation regarding wherein the connection assembly is formed to be curved capable of being bent once or more while connecting the end tool to the pitch/yaw operator.

Claims 13, 29- 36 and 39- 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the actuation rotating axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant intended to introduce - - [[the]] an actuation rotating axis - - or whether applicant intended to depend claim 13 off claim 22, which introduces, ‘an actuating rotating axis’ in line 3.  For the purposes of examination, claim 13 is interpreted as introducing - - [[the]] an actuation rotating axis - -.
Claim 29 (line 3), claim 30 (line 3), claim 31 (lines 2- 3), claim 32 (line 3), claim 33 (line 3), claim 34 (line 3), claim 35 (line 2 and line 3), claim 39 (line 21), claim 40 (line 21), claim 41 (line 21), claim 42 (line 22), claim 43 (line 22), claim 44 (line 22) recites the limitation "the pitch/ yaw operating joint".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation is interpreted as - - the pitch/ yaw rotating joint - -, which is recited in claim 1, line 22.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 29.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 31.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 33.
Claim 36 (line 2 and line 3) recites the limitation "the yaw rotating axis".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 36 is interpreted as reciting - - wherein, when the yaw operator is rotated about [[the]] a yaw rotating axis, the end tool is rotated in an identical direction with the yaw operator based on the yaw rotating axis - -.
Claim 42 (lines 19- 20), claim 43 (lines 19- 20) and claim 44 (lines 19- 20) recite, “wherein the connection assembly is formed to be curved capable of being bent once or more while connecting the end tool to the pitch/yaw operator.”  It is unclear whether applicant intended to recite - - wherein the connection assembly is formed to be curved and capable of being bent once or more while connecting the end tool to the pitch/yaw operator - - or whether applicant intended to recite - - wherein the connection assembly is formed to be curved or capable of being bent once or more while connecting the end tool to the pitch/yaw operator - -.  Additionally, it is unclear whether applicant is claiming a connection assembly that is curved or a connection assembly that is capable of being bent.  Since the term “capable of being bent” implies movement between different configurations (See claim 1, lines 15- 16 - - “an end tool joint member capable of being bent in one or more directions to perform a pitch operation and/or a yaw operation of the first jaw and the second jaw”), the scope of the claim is unclear given that applicant’s Specification has support for the connection unit 140 as being in a static and singular bent configuration (See applicant’s Specification, Ps. [0099], [0104]) but is silent regarding an embodiment that is formed to be curved and/or capable of being bent.  For the purposes of examination, claims 42- 44 are interpreted as relating to an embodiment that is formed to be curved as is shown in H23 Fig. 6D and described in P. [0104] of applicant’s Specification as originally filed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 13, 15- 16, 19- 20, 22- 23, 27, 29, 31, 33 and 35- 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanchik et al. (US Pub. No. 2013/0144306 A1).  Stefanchik is cited in the Non-Final Office Action, mailed 11/12/21.

    PNG
    media_image1.png
    897
    920
    media_image1.png
    Greyscale

	Regarding claim 1, Stefanchik discloses a surgical instrument comprising:
an end tool (108) (Figs. 2A, 3A) configured to be rotatable in at least two directions;
a manipulator (600) (Figs. 2A- 2B, 2F, 12B, 24- 25A) comprising a pitch operator configured to control a pitch movement of the end tool, a yaw operator configured to control a yaw movement of the end tool (P. [0159] - - pivoting the handle assembly 600 in the up-down direction (i.e., changing the pitch of the handle assembly 600) and … pivoting the handle assembly 600 in the left-right direction (i.e. changing the yaw of the handle assembly 600)), and an actuation operator (602A, 602B) (Figs. 2A, 12A- 12D, 15B, 20B) configured to control an actuation movement of the end tool (108) (Ps. [0107], [0111] - - handle levers 602A, 602B input component controlling output component, end tool (108));
a power transfer assembly (702, 704, 706, 708, 710, 712) (Figs. 14A- 24), configured to transfer an operation of the manipulator to the end tool (See Fig. 20A) (P. [0209] - - various pulley systems of the device 10 with all six wrist cables via which the operator movements are translated to the end effector (108)); and
a connection assembly (300) (Figs. 2A- 2C, 2F, 5, 24- 25A) configured to extend in a first direction (X-axis), and to connect the manipulator (600) to the end tool (108) when the end tool (108) is coupled to an end portion of the connection assembly (300) and the manipulator (600) is coupled to an other end portion of the connection assembly (300),
wherein at least a part of the manipulator (600) extends towards the end tool (108),
wherein the end tool (108) comprises a first jaw and a second jaw (110A, 110B) (Figs. 3A- 3D, 16A, 17A, 18A, 19A) each formed to be rotatable, and an end tool joint member (200) (Figs. 2A- 2F, 4A- 4D, 24, 25A) capable of being bent in one or more directions to perform a pitch operation and/or a yaw operation of the first jaw and the second jaw (110A, 110B) (P. [0131]- - distal elbow assembly 200 can provide for 360 degree translational movement of the distal wrist assembly 100 (and thus the end effector assembly 108) relative to the body assembly 300),
wherein the manipulator (600) is configured to control operations of the first and second jaws of the end tool (110A, 110B) (Ps. [0120], [0211], [0212]- - the end effector assembly 108 includes first and second major jaws 110A, 110B and first and second minor jaws 112A, 112B; When the first and second handle levers 602A, 602B are squeezed towards one another…the jaws 110A, 110B are pulled towards each other and towards a closed position; When the first and second handle levers 602A, 602B are moved away from one another... the jaws 110A, 110B are pulled away from each other and towards an open position),
wherein the yaw operator is integrally formed with the pitch operator to form a pitch/yaw operator (500) (Figs. 2A- 2B, 2D- 2F, 7A- 11B, 14B, 15B, 16B, 17B, 18B, 19B, 24, 25A), and
wherein the pitch/yaw operator (500) comprises:
a pitch/yaw rotating joint (500) that is a joint member configured to be rotatable at least about a second direction (Y-axis) and a third direction (Z-axis) (P. [0159] - - The proximal wrist assembly 500 can provide a first pivot joint for pivoting the handle assembly 600 in the up-down direction (i.e., changing the pitch of the handle assembly 600) and a second pivot joint for pivoting the handle assembly 600 in the left-right direction (i.e. changing the yaw of the handle assembly 600)); and
a pitch/yaw operating grip (G1- G4) (See Annotated Figs. 2D- 2F - - any outer surface of proximal wrist assembly 500 capable of being gripped by a user and is considered a pitch/yaw operating grip (G1- G4), including, for example, at the distal wrist frame 502 female receptacle for the proximal elbow assembly 400 (G3, G4) as shown in Fig. 7A or at the center axis of the pitch/yaw rotating joint (“A”/G2) or located further proximal on the proximal wrist assembly 500 (G1)) (P. [0161]) connected to the pitch/yaw rotating joint (500) to be rotatable with the pitch/yaw rotating joint (500),
wherein the actuation operator (600) is configured to be separate a predetermined distance from an extension line (L) (See Annotated Fig. 2D) of the connection assembly (300) in the third direction (See Annotated Fig. 2D - - showing encircled actuation operator (600) separate a predetermined distance in the third direction (Z- axis)).
Regarding claim 2, Stefanchik further discloses when the manipulator (600) is rotated in the two or more directions, the end tool (108) is rotated in directions substantially identical with manipulation directions of the manipulator (See Figs. 2D- 2F) (Ps. [0113] – [0116] - - mimicked pitch, heave, yaw and sway).
Regarding claim 3, Stefanchik further discloses wherein a direction in which the end tool (108) is formed at the end portion of the connection assembly (300) and a direction in which the manipulator (600) is formed at the other end portion of the connection assembly (300) are identical directions based on the first direction (See Fig. 2A).
Regarding claim 4, Stefanchik further discloses wherein the manipulator (600) extends away from a user who grips the surgical instrument (See Fig. 2A).
Regarding claim 5, Stefanchik further discloses wherein an end portion of the manipulator (600) is formed towards the end tool (108) so that an end of a finger of a user gripping the manipulator (600) faces the end tool (108) (See Fig. 2A - - a user is capable of gripping the manipulator while extending at least one index finger in the distal direction).
Regarding claim 6, Stefanchik further discloses wherein the power transfer assembly (702, 704, 706, 708, 710, 712) comprises: 
a pitch wire (702, 704) (Figs. 14A- 20B) (Ps. [0195], [0197] - - “up” cable, “down” cable) configured to transfer a pitch movement of the manipulator (600) to the end tool (108) by being connected to the manipulator; 
a yaw wire (706, 712) (Figs. 14A- 20B) (Ps. [0199], [0206] - - “left” cable, “right” cable) configured to transfer a yaw movement of the manipulator to the end tool by being connected to the manipulator; and 
an actuation wire (708, 710) (Figs. 14A- 20B) (Ps. [0211], [0212] - -tension applied to the third cable 706 pulls the first major jaw 110A to the left, while the tension applied to the sixth cable 712 pulls the second major jaw 110B to the right. Thus, the jaws 110A, 110B are pulled towards each other and towards a closed position; tension applied to the fourth cable 708 pulls the first major jaw 110A to the right, while the tension applied to the fifth cable 710 pulls the second major jaw 110B to the left. Thus, the jaws 110A, 110B are pulled away from each other and towards an open position) configured to transfer an actuation movement of the manipulator (600) to the end tool (108) by being connected to the manipulator (600), 
wherein an operation of the pitch wire (702, 704), an operation of the yaw wire (706, 712), and an operation of the actuation wire (708, 710) are independently performed (Ps. [0216], [0218], [0239] - - "non-active" pitch cables…prevents inadvertent pitch movement when only yaw movement is intended; "non-active" yaw cables during pitch articulation…prevents inadvertent yaw movement when only pitch movement is intended; Because the pivot axis of the handle levers 602A, 602B (which control actuation) and the yaw pivot axis of the proximal wrist assembly 500 (which controls movement) are offset from one another, the movement ratio and the actuation ratio of the device 10 can be adjusted independently of one another).
Regarding claim 7, Stefanchik further discloses wherein an actuation movement of the end tool (108) is performed by a reciprocating movement of the actuation wire (708, 710) (Figs. 14A- 20B) (Ps. [0211], [0212] - -tension applied to the third cable 706 pulls the first major jaw 110A to the left, while the tension applied to the sixth cable 712 pulls the second major jaw 110B to the right. Thus, the jaws 110A, 110B are pulled towards each other and towards a closed position; tension applied to the fourth cable 708 pulls the first major jaw 110A to the right, while the tension applied to the fifth cable 710 pulls the second major jaw 110B to the left. Thus, the jaws 110A, 110B are pulled away from each other and towards an open position). 
Regarding claim 8, Stefanchik further discloses wherein the first jaw (110A) and the second jaw (110B) connected to the actuation wire (708, 710) are rotated by the linear reciprocating movement of the actuation wire (708, 710) (Ps. [0211], [0212]).
Regarding claim 9, Stefanchik further discloses wherein two end portions of the pitch wire (702, 704) are respectively coupled to the end tool (108) to extend towards the manipulator (600), and the actuation wire (708, 710) is formed between the two end portions of the pitch wire (See Fig. 20A).
Regarding claim 10, Stefanchik further discloses wherein two end portions of the yaw wire (706, 712) are respectively coupled to the end tool (108) to extend towards the manipulator (600), and the actuation wire (708, 710) is formed between the two end portions of the yaw wire (706, 712) (See Fig. 20A).
Regarding claim 11, Stefanchik further discloses wherein two end portions of the pitch wire (702, 704) are respectively coupled to the end tool (108) to extend towards the manipulator (600), and two end portions of the yaw wire (706, 712) are respectively coupled to the end tool (108) to extend towards the manipulator (600), and
a virtual line connecting the two end portions of the pitch wire (702, 704) and a virtual line connecting the two end portions of the yaw wire (706, 712) are formed to be perpendicular to each other (See Fig. 20B - - showing 702 and 706 perpendicularly arranged).
Regarding claim 12, Stefanchik further discloses wherein a guide hole (146A) (Fig. 3B) is formed in one end portion of the first jaw (110A) (P. [0124]) and a guide hole (146B) (Figs. 3B), is formed in one end portion of the second jaw (110B) (P. [0125]),
an actuation guide pin (140) (Figs. 3A- 3D) is inserted through the guide holes in the first jaw and the second jaw (146A, 146B) (Ps. [0124]- [0125]),
the actuation wire (708, 710) is coupled to the actuation guide pin (140) (Figs. 17A, 19A - - actuation wires 708, 710 are coupled to the actuation guide pin 140 via cylindrical portions 142A, 142B), and
when the actuation wire (710, 712) translates, the actuation guide pin (140) connected to the actuation wire (710, 712) translates along with the guide holes (146A, 146B) so that the actuation operation of the first jaw (110A) and the second jaw (110B) is performed (Ps. [0211], [0212] - - When the first and second handle levers 602A, 602B are squeezed towards one another, the third wrist cable 706 is wrapped further onto the upper pulley 620A of the first handle lever 602A, and the sixth wrist cable 712 is wrapped further onto the lower pulley 624B of the second handle lever 602B…The tension applied to the third cable 706 pulls the first major jaw 110A to the left, while the tension applied to the sixth cable 712 pulls the second major jaw 110B to the right. Thus, the jaws 110A, 110B are pulled towards each other and towards a closed position; When the first and second handle levers 602A, 602B are moved away from one another, the fourth wrist cable 708 is wrapped further onto the lower pulley 624A of the first handle lever 602A, and the fifth wrist cable 710 is wrapped further onto the upper pulley 620B of the second handle lever 602B…The tension applied to the fourth cable 708 pulls the first major jaw 110A to the right, while the tension applied to the fifth cable 710 pulls the second major jaw 110B to the left. Thus, the jaws 110A, 110B are pulled away from each other and towards an open position).
Regarding claim 13, Stefanchik further discloses wherein, when the actuation operator (600) rotates about the actuation rotating axis, the first jaw (110A) and the second jaw (110B) are rotated in opposite directions to each other (Ps. [0211], [0212] - - Thus, the jaws 110A, 110B are pulled towards each other and towards a closed position; Thus, the jaws 110A, 110B are pulled away from each other and towards an open position).
Regarding claim 15, Stefanchik further discloses wherein the end tool joint member (100) is a node type joint member that connects the end tool (108) to the connection assembly (300) and comprises one or more pitch nodes (124) (Fig. 3B) (P. [0121] - - pitch (up-down) pivot pin 124) configured to be rotatable about the second direction (Y-axis) and one or more yaw nodes (140) (Fig. 3B) (P. [0123] - - yaw (left-right) pivot pin 140) configured to be rotatable about the third direction (Z-axis).
Regarding claim 16, Stefanchik further discloses wherein the one or more pitch nodes (124) and the one or more yaw nodes (140) are alternately arranged (See Fig. 3B).
Regarding claim 19, Stefanchik further discloses wherein the pitch/yaw operator (500) is configured to be separate a predetermined distance from the extension line (L) of the connection assembly (300) in the third direction (See Annotated Fig. 2F showing the pitch/yaw operator separate a predetermined distance in the third direction (Z-axis)).
Regarding claim 20, Stefanchik further discloses wherein the pitch/yaw operator (500) is formed on the extension line (L) of the connection assembly (300) (See Annotated Fig. 2E showing the pitch/yaw operator (500) formed on the extension line (L)).
Regarding claim 22, Stefanchik further discloses wherein the actuation operator (602A, 602B) comprises:
an actuation rotating axis (622A, 622B) (Fig. 12B);
a first actuation rotating member (620A) (Figs. 12A- 12B) and a second actuation rotating member (620B) (Figs. 12A- 12B) respectively configured to be inserted into the actuation rotating axis (622A, 622B) to be rotatable about the actuation rotating axis (622A, 622B), and having guide holes at one end portions thereof (P. [0186] - -  a hub formed on the upper surface of an upper pulley 620A can be rotatably received within a through hole 622A formed in the upper prong 616A of the first handle lever 602A. Similarly, a hub formed on the lower surface of a lower pulley 624A can be rotatably received within a through hole 626A formed in the lower prong 618A of the first handle lever 602A); and
an actuation guide pin (628A, 628B) (Fig. 12B) inserted to penetrate through the guide holes of the first actuation rotating member (620A) and the second actuation rotating member (620B) (P. [0186] - - A handle lever pivot pin 628A can be positioned between the upper and lower pulleys 620A, 624A, providing a rotation axle for the pulleys and maintaining the pulleys in position spaced apart from one another),
wherein an actuation wire (708, 710) is coupled to the actuation guide pin (628A, 628B) (See Figs. 17B, 17B showing actuation wire (708, 710) coupled to actuation guide pin (628A, 62B) via first and second rotating members (620A, 620B)) so that, when the first actuation rotating member (620A) or the second actuation rotating member (620B) rotates, the actuation wire (708, 710) connected to the first or second actuation rotating member (620A, 620B) performs translation movement (Ps. [0211], [0212] - -tension applied to the third cable 706 pulls the first major jaw 110A to the left, while the tension applied to the sixth cable 712 pulls the second major jaw 110B to the right. Thus, the jaws 110A, 110B are pulled towards each other and towards a closed position; tension applied to the fourth cable 708 pulls the first major jaw 110A to the right, while the tension applied to the fifth cable 710 pulls the second major jaw 110B to the left. Thus, the jaws 110A, 110B are pulled away from each other and towards an open position).
Regarding claim 23, Stefanchik further discloses wherein the actuation operator comprises:
an actuation rotating axis (622A, 622B) (Fig. 12B);
an actuation rotating member (620A, 620B) (Figs. 12A- 12B) configured to be rotatable about the actuation rotating axis (622A, 622B); and
an actuation link (632, 634, 636) (Fig. 12B) respectively connected to the actuation rotating axis (622A, 622B) and the actuation wire (708, 710) (See Figs. 17B, 17B showing actuation wire (708, 710) connected to actuation link (632, 634, 636) and actuation rotating axis (622A, 622B) via first and second rotating members (620A, 620B)) in order to make the actuation wire (708, 710) connected to the actuation rotating member (620A, 620B) perform a translation movement when the actuation rotating member (620A, 620B) rotates (P. [0189]).
Regarding claim 27, Stefanchik further discloses wherein the pitch/yaw rotating joint (500) comprises a node type joint member comprising one or more pitch nodes (542) (Fig. 7B) (P. [0164] - -pitch (up-down) pivot pin 542) configured to be rotatable about the second direction (Y- axis) and one or more yaw nodes (526) (Fig. 7B) (P. [0162] - - yaw (left-right) pivot pin 526) configured to be rotatable about the third direction (Z-axis).
Regarding claim 29, Stefanchik further discloses wherein a center axis of the pitch operating grip (G3) in the third direction is formed to be closer to the end tool (108) than a center axis of the pitch operating joint (“A”) in the third direction (See Annotated Fig. 2F).
Regarding claim 31, Stefanchik further discloses wherein a center axis of the pitch/yaw operating grip (G2) (See Annotated Fig. 2F) in the third direction and the center axis of the pitch/yaw operating joint (“A”) in the third direction are provided at substantially identical distances from the end tool (See Annotated Fig. 2F) (as noted in the rejection of claim 1 above, any outer surface of proximal wrist assembly 500 capable of being gripped by a user is considered a pitch/yaw operating grip).
Regarding claim 33, Stefanchik further discloses wherein a center axis of the pitch/yaw operating grip (G1) (See Annotated Fig. 2F) in the third direction is formed to be farther from the end tool (108) than a center axis (“A”) of the pitch/yaw operating joint in the third direction (See Annotated Fig. 2F) (as noted in the rejection of claim 1 above, any outer surface of proximal wrist assembly 500 capable of being gripped by a user is considered a pitch/yaw operating grip).
Regarding claim 35, Stefanchik further discloses wherein, when the pitch operator (500) is rotated about the pitch operating joint (500), the end tool (108) is rotated in an identical direction with the pitch operator (500) based on the pitch operating joint (500) (See Figs. 2D- 2F) (Ps. [0113], [0115], [0243] - - mimicked pitch and yaw movements).
Regarding claim 36, Stefanchik further discloses wherein, when the yaw operator (500) is rotated about the yaw rotating axis, the end tool (108) is rotated in an identical direction with the yaw operator (500) based on the yaw rotating axis (See Figs. 2D- 2F) (Ps. [0113], [0115], [0243] - - mimicked pitch and yaw movements).
Regarding claim 37, Stefanchik further discloses further comprising a roll operator connected to the manipulator (600),
wherein, when the roll operator is rotated, the end tool (108) only rotates about a center axis thereof in a state where a relative angle between a center axis of the connection assembly and the center axis of the end tool is maintained (Fig. 1) (P. [0111] - - end effector assembly 108 can also be moved with at least six degrees of freedom. Surge (in-out translational movement) and roll (longitudinal rotation) of the handle levers 602A, 602B can be communicated to the end effector assembly 108 by the body assembly 300).
Regarding claim 38, Stefanchik further discloses wherein the power transfer assembly (702, 704, 706, 708, 710, 712) comprises a pitch wire (702, 704) connected to the manipulator (600) to transfer a pitch movement of the manipulator (600) to the end tool (108), a yaw wire (706, 712) connected to the manipulator (600) to transfer a yaw movement of the manipulator (600) to the end tool (108), and an actuation wire (708, 710) connected to the manipulator (600) to transfer an actuation movement of the manipulator (600) to the end tool (108) (Ps. [0195], [0199], [0211], [0212]),
the manipulator (600) comprises the pitch/yaw operator configured to control a pitch movement and a yaw movement of the end tool and the actuation operator configured to control the first and second jaws of the end tool (110A, 110B) to rotate in opposite directions to each other, wherein the pitch/yaw operator (500) and the actuation operator (602A, 602B) are rotatable independently from each other (Ps. [0216], [0218], [0239] - - "non-active" pitch cables…prevents inadvertent pitch movement when only yaw movement is intended; "non-active" yaw cables during pitch articulation…prevents inadvertent yaw movement when only pitch movement is intended; Because the pivot axis of the handle levers 602A, 602B (which control actuation) and the yaw pivot axis of the proximal wrist assembly 500 (which controls movement) are offset from one another, the movement ratio and the actuation ratio of the device 10 can be adjusted independently of one another),
when the pitch/yaw operator (500) rotates, rotation of the pitch/yaw operator (500) is transferred to the end tool joint member (200) and the first and second jaws (110A, 110B) connected to the end tool joint member (200) via the pitch wire (702, 704) or the yaw wire (706, 712) so that the first and second jaws (110A, 110B) rotate in an identical direction with a rotation direction of the pitch/yaw operator (500),
when the actuation operator (602A, 602B) rotates, rotation of the actuation operator (602A, 602B) is transferred to the first and second jaws (110A, 110B) via the actuation wire (708, 710) so that the first and second jaws (110A, 110B) are rotated in opposite directions to each other (Ps. [0211], [0212]), and
the pitch/yaw operator (500) is configured to be separate a predetermined distance from the extension line (L) of the connection assembly (300) in the third direction (See Annotated Fig. 2F).
Regarding claim 39, Stefanchik further discloses wherein the power transfer assembly (702, 704, 706, 708, 710, 712) comprises a pitch wire (702, 704) connected to the manipulator (600) to transfer a pitch movement of the manipulator (600) to the end tool (108), a yaw wire (706, 712) connected to the manipulator (600) to transfer a yaw movement of the manipulator (600) to the end tool (108), and an actuation wire (708, 710) connected to the manipulator (600) to transfer an actuation movement of the manipulator (600) to the end tool (108) (Ps. [0195], [0199], [0211], [0212]),
the manipulator (600) comprises the pitch/yaw operator configured to control a pitch movement and a yaw movement of the end tool and the actuation operator configured to control the first and second jaws of the end tool (110A, 110B) to rotate in opposite directions to each other, wherein the pitch/yaw operator (500) and the actuation operator (602A, 602B) are rotatable independently from each other (Ps. [0216], [0218], [0239] - - "non-active" pitch cables…prevents inadvertent pitch movement when only yaw movement is intended; "non-active" yaw cables during pitch articulation…prevents inadvertent yaw movement when only pitch movement is intended; Because the pivot axis of the handle levers 602A, 602B (which control actuation) and the yaw pivot axis of the proximal wrist assembly 500 (which controls movement) are offset from one another, the movement ratio and the actuation ratio of the device 10 can be adjusted independently of one another),
when the pitch/yaw operator (500) rotates, rotation of the pitch/yaw operator (500) is transferred to the end tool joint member (200) and the first and second jaws (110A, 110B) connected to the end tool joint member (200) via the pitch wire (702, 704) or the yaw wire (706, 712) so that the first and second jaws (110A, 110B) rotate in an identical direction with a rotation direction of the pitch/yaw operator (500),
when the actuation operator (602A, 602B) rotates, rotation of the actuation operator (602A, 602B) is transferred to the first and second jaws (110A, 110B) via the actuation wire (708, 710) so that the first and second jaws (110A, 110B) are rotated in opposite directions to each other (Ps. [0211], [0212]), and
the pitch/yaw operator (500) is formed on the extension line (L) of the connection assembly (300) (See Annotated Fig. 2E), and
a center axis of the pitch/yaw operating grip (G4) in the third direction is formed to be closer to the end tool (108) than a center axis (“A”/ G2) of the pitch/yaw operating joint in the third direction (See Annotated Figs. 2E).
Regarding claim 40, Stefanchik further discloses wherein the power transfer assembly (702, 704, 706, 708, 710, 712) comprises a pitch wire (702, 704) connected to the manipulator (600) to transfer a pitch movement of the manipulator (600) to the end tool (108), a yaw wire (706, 712) connected to the manipulator (600) to transfer a yaw movement of the manipulator (600) to the end tool (108), and an actuation wire (708, 710) connected to the manipulator (600) to transfer an actuation movement of the manipulator (600) to the end tool (108) (Ps. [0195], [0199], [0211], [0212]),
the manipulator (600) comprises the pitch/yaw operator configured to control a pitch movement and a yaw movement of the end tool and the actuation operator configured to control the first and second jaws of the end tool (110A, 110B) to rotate in opposite directions to each other, wherein the pitch/yaw operator (500) and the actuation operator (602A, 602B) are rotatable independently from each other (Ps. [0216], [0218], [0239] - - "non-active" pitch cables…prevents inadvertent pitch movement when only yaw movement is intended; "non-active" yaw cables during pitch articulation…prevents inadvertent yaw movement when only pitch movement is intended; Because the pivot axis of the handle levers 602A, 602B (which control actuation) and the yaw pivot axis of the proximal wrist assembly 500 (which controls movement) are offset from one another, the movement ratio and the actuation ratio of the device 10 can be adjusted independently of one another),
when the pitch/yaw operator (500) rotates, rotation of the pitch/yaw operator (500) is transferred to the end tool joint member (200) and the first and second jaws (110A, 110B) connected to the end tool joint member (200) via the pitch wire (702, 704) or the yaw wire (706, 712) so that the first and second jaws (110A, 110B) rotate in an identical direction with a rotation direction of the pitch/yaw operator (500),
when the actuation operator (602A, 602B) rotates, rotation of the actuation operator (602A, 602B) is transferred to the first and second jaws (110A, 110B) via the actuation wire (708, 710) so that the first and second jaws (110A, 110B) are rotated in opposite directions to each other (Ps. [0211], [0212]), and
the pitch/yaw operator (500) is formed on the extension line (L) of the connection assembly (300) (See Annotated Fig. 2E), and
a center axis of the pitch/yaw operating grip (“A”/ G2) in the third direction and the center axis of the pitch/yaw operating joint (“A”/ G2) in the third direction are provided at substantially identical distances from the end tool (108) (See Annotated Figs. 2E).
Regarding claim 41, Stefanchik further discloses wherein the power transfer assembly (702, 704, 706, 708, 710, 712) comprises a pitch wire (702, 704) connected to the manipulator (600) to transfer a pitch movement of the manipulator (600) to the end tool (108), a yaw wire (706, 712) connected to the manipulator (600) to transfer a yaw movement of the manipulator (600) to the end tool (108), and an actuation wire (708, 710) connected to the manipulator (600) to transfer an actuation movement of the manipulator (600) to the end tool (108) (Ps. [0195], [0199], [0211], [0212]),
the manipulator (600) comprises the pitch/yaw operator configured to control a pitch movement and a yaw movement of the end tool and the actuation operator configured to control the first and second jaws of the end tool (110A, 110B) to rotate in opposite directions to each other, wherein the pitch/yaw operator (500) and the actuation operator (602A, 602B) are rotatable independently from each other (Ps. [0216], [0218], [0239] - - "non-active" pitch cables…prevents inadvertent pitch movement when only yaw movement is intended; "non-active" yaw cables during pitch articulation…prevents inadvertent yaw movement when only pitch movement is intended; Because the pivot axis of the handle levers 602A, 602B (which control actuation) and the yaw pivot axis of the proximal wrist assembly 500 (which controls movement) are offset from one another, the movement ratio and the actuation ratio of the device 10 can be adjusted independently of one another),
when the pitch/yaw operator (500) rotates, rotation of the pitch/yaw operator (500) is transferred to the end tool joint member (200) and the first and second jaws (110A, 110B) connected to the end tool joint member (200) via the pitch wire (702, 704) or the yaw wire (706, 712) so that the first and second jaws (110A, 110B) rotate in an identical direction with a rotation direction of the pitch/yaw operator (500),
when the actuation operator (602A, 602B) rotates, rotation of the actuation operator (602A, 602B) is transferred to the first and second jaws (110A, 110B) via the actuation wire (708, 710) so that the first and second jaws (110A, 110B) are rotated in opposite directions to each other (Ps. [0211], [0212]), and
the pitch/yaw operator (500) is formed on the extension line (L) of the connection assembly (300) (See Annotated Fig. 2E), and
a center axis of the pitch/yaw operating grip (G1) in the third direction is formed to be farther from the end tool (108) than a center axis (“A”/ G2) of the pitch/yaw operating joint in the third direction (See Annotated Figs. 2E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US Pub. No. 2013/0144306 A1) as applied to claim 1 above, and further in view of Lee (US Pub. No. 2005/0096694 A1) (hereinafter “Lee ‘694”).  Lee ‘694 is cited in the IDS filed 4/03/20.
Regarding claims 14 and 25, Stefanchik discloses the apparatus of claim 1, but Stefanchik does not disclose
(claims 14 and 25) joints with ribs and recesses.
However, Lee ‘694 teaches a surgical instrument having an end tool (18) (Figs. 1- 4, 6-7B), an end tool joint member (16) (Figs. 1-6) and a pitch/yaw rotating joint (14) (Figs. 1- 6) in the same field of endeavor
(claim 14) wherein the end tool joint member (16) is a bendable type joint member that connects the end tool (18) to the connection assembly (10) (Figs. 1- 4, 6), and comprises a plurality of recesses (15) (Fig. 5A) formed in an outer circumferential surface thereof along the first direction, wherein one or more ribs (13) (Fig. 5A) for guiding a bending direction of the end tool joint member (16) are formed in each of the plurality of recesses (15) (P. [0062] - - FIG. 5A shows a ribbed construction that includes alternating ribs 13 and slots 15 disposed about the center column 17. The push rod 32 is disposed at the center of the center column 17. The control cables 30A, 30B extend through the outer portions of the ribs 13);
(claim 25) wherein the pitch/yaw rotating joint (14) comprises a bendable type joint member, in which a plurality of recesses (15) (Fig. 5A) are formed in an outer circumferential surface thereof along the first direction,
wherein one or more ribs (13) (Fig. 5A) for guiding a bending direction of the pitch/yaw operator are formed in each of the plurality of recesses (P. [0062] - - FIG. 5A shows a ribbed construction that includes alternating ribs 13 and slots 15 disposed about the center column 17. The push rod 32 is disposed at the center of the center column 17. The control cables 30A, 30B extend through the outer portions of the ribs 13).
The rib and recesses type joint member taught by Lee ‘694 performs the same function of curving the end tool in one or more directions (Lee ‘694 - - Ps. [0053], [0063]) as the node-type end tool joint member (100) disclosed by Stefanchik (Stefanchik - - P. [0111]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (rib and recesses type joint member) for another (node-type joint member) since the substitution would have yielded predictable results, namely, curving the end tool in one or more directions.  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US Pub. No. 2013/0144306 A1) as applied to claim 15 above, and further in view of Jeong (US Pub. No. 2011/0106145 A1) (hereinafter “Jeong ‘145”).  Jeong ‘145 is cited in the IDS filed 4/03/20.
Regarding claim 17, Stefanchik discloses the apparatus of claim 15, but Stefanchik does not disclose
(claim 17) an elastic member as claimed.
However, Jeong ‘145 teaches a surgical instrument having an end tool rotatable in at least two directions in the same field of endeavor (Abstract)
(claim 17) further comprising an elastic member (700) (Figs. 28, 30- 31, 34) accommodated in the one or more yaw nodes (540B, B1) (Figs. 28, 30- 31) and
configured to provide a predetermined elastic force to the one or more yaw nodes (540B, B1) (Ps. [0092], [0095] - - a restoration spring 700 winds around a connection pulley on each end of a second yaw axis connection part 540B of a second axis connection part 500B, thereby applying a predetermined level of elastic force for the operation in the yaw direction; a restoration spring 700 can be used to apply an elastic force for deflecting the end effector 600C in normal state to a yaw direction (e.g., direction B1 in FIG. 30). As a result, it may become easier to control the operation of the end effector 600C in the yaw direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the one or more yaw nodes associated with Stefanchik in order to include an elastic member as taught by Jeong ‘145 because it would make it easier to control the operation of the end effector in the yaw direction (Jeong ‘145- - P. [0095]).

Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US Pub. No. 2013/0144306 A1) as applied to claim 1 above, and further in view of Jeong (US Pub. No. 2011/0152922 A1) (hereinafter “Jeong ‘922”).  Jeong ‘922 is cited in the Non-Final Office Action, mailed 11/12/21.  
Regarding claims 18 and 26, Stefanchik discloses the apparatus of claim 1, but Stefanchik does not disclose
(claims 18 and 26) gear type joints.
However, Jeong ‘922 teaches a surgical instrument having an end tool (120) (Fig. 1) in the same field of endeavor
(claim 18) wherein the end tool joint member is a gear type joint member that connects the end tool (120) to the connection assembly (100) (Fig. 1) and comprises one or more pitch gears (600) (Fig. 1) formed to be rotatable about the second direction (Y-axis) and one or more yaw gears (700, 800) formed to be rotatable about the third direction (Z-axis) (P. [0051]);
(claim 26) wherein the pitch/yaw rotating joint comprises a gear type joint member comprising one or more pitch gears (200) (Fig. 1) formed to be rotatable about the second direction (Y-axis) and one or more yaw gears (300) (Fig. 1) formed to be rotatable about the third direction (Z-axis) (P. [0051]).
The gear type joint member taught by Jeong performs the same function of curving the end tool in one or more directions (Jeong ‘922- - P. [0051]) as the node-type end tool joint member (100) disclosed by Stefanchik (Stefanchik - - P. [0111]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (gear type joint member) for another (node-type joint member) since the substitution would have yielded predictable results, namely, curving the end tool in one or more directions.  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claim(s) 21, 30, 32, 34 and 42- 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US Pub. No. 2013/0144306 A1).
Regarding claims 21, 30, 32 and 34, Stefanchik discloses the apparatus of claim 1 and claim 29 respectively, Stefanchik’s embodiment found in Figs. 2D- 2F further disclosing wherein the pitch/yaw operator (500) is formed on the extension line (L) of the connection assembly (300) (See Annotated Fig. 2E), but the embodiment found in Figs. 2D- 2F does not disclose
(claim 21) a curved connection assembly as claimed;
(claims 30, 32 and 34) at least a part of the manipulator is closer to the end tool than a virtual center axis of the pitch/yaw operating joint in the third direction as claimed.
However, the embodiment of Fig. 25A to Stefanchik teaches an alternate configuration having a connection assembly (300, 800) (Figs. 25A- 25C) 
(claim 21) configured to be curved once or more while connecting the end tool (108) to the pitch/yaw operator (500) (See Fig. 25A) (P. [0241] - - frame assembly 800 can be positioned between the body assembly 300 and the proximal elbow assembly 400 such that the proximal elbow assembly 400, proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300. The frame assembly 800 can include first and second C-shaped side plates 802, 804 and a plurality of pulley housings 806, 808, 810, 812 sandwiched therebetween).  It is noted that the shape of the connection assembly (300, 800) is curved and is similar to applicant’s curved connection unit 840 as is shown in H23 Fig. 6D and described in P. [0104] of applicant’s Specification as originally filed;
(claim 30) wherein the manipulator (600) is provided so that at least a part of the manipulator (600) is closer to the end tool (108) than a virtual center axis of the pitch operating joint (“A”) in the third direction, in at least one operating stage in which the manipulator (600) is rotated by a predetermined angle about the second direction (Y-axis) for a pitch operation (See Fig. 25A) (P. [0241] - - frame assembly 800 can be positioned between the body assembly 300 and the proximal elbow assembly 400 such that the proximal elbow assembly 400, proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300);
(claim 32) wherein the manipulator (600) is provided so that at least a part of the manipulator (600) is closer to the end tool (108) than a virtual center axis of the pitch operating joint (“A”) in the third direction, in at least one operating stage in which the manipulator (500, 600) is rotated by a predetermined angle about the second direction (Y-axis) for a pitch operation (See Fig. 25A) (P. [0241] - - frame assembly 800 can be positioned between the body assembly 300 and the proximal elbow assembly 400 such that the proximal elbow assembly 400, proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300);
(claim 34) wherein the manipulator (600) is provided so that at least a part of the manipulator (600) is closer to the end tool than a virtual center axis of the pitch/yaw operating joint (500) in the third direction, in at least one operating stage in which the manipulator is rotated by a predetermined angle about the second direction (Y-axis) for a pitch operation (See Fig. 25A) (P. [0241] - - frame assembly 800 can be positioned between the body assembly 300 and the proximal elbow assembly 400 such that the proximal elbow assembly 400, proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the connection assembly associated with the embodiment found in Figs. 2D- 2F such that it is configured to be curved one or more while connecting the end tool to the pitch/yaw operator such that at least a part of the manipulator is closer to the end tool than a virtual center axis of the pitch/yaw operating joint in the third direction as taught by the embodiment found in Fig. 25A because it would allow the proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300 (See Fig. 25A showing a curved or not straight connection assembly 300, 800).
Regarding claim 42 in view of the rejection under 35 U.S.C. 112(a) and 112(b), Stefanchik further discloses wherein the power transfer assembly (702, 704, 706, 708, 710, 712) comprises a pitch wire (702, 704) connected to the manipulator (600) to transfer a pitch movement of the manipulator (600) to the end tool (108), a yaw wire (706, 712) connected to the manipulator (600) to transfer a yaw movement of the manipulator (600) to the end tool (108), and an actuation wire (708, 710) connected to the manipulator (600) to transfer an actuation movement of the manipulator (600) to the end tool (108) (Ps. [0195], [0199], [0211], [0212]),
the manipulator (600) comprises the pitch/yaw operator configured to control a pitch movement and a yaw movement of the end tool and the actuation operator configured to control the first and second jaws of the end tool (110A, 110B) to rotate in opposite directions to each other, wherein the pitch/yaw operator (500) and the actuation operator (602A, 602B) are rotatable independently from each other (Ps. [0216], [0218], [0239] - - "non-active" pitch cables…prevents inadvertent pitch movement when only yaw movement is intended; "non-active" yaw cables during pitch articulation…prevents inadvertent yaw movement when only pitch movement is intended; Because the pivot axis of the handle levers 602A, 602B (which control actuation) and the yaw pivot axis of the proximal wrist assembly 500 (which controls movement) are offset from one another, the movement ratio and the actuation ratio of the device 10 can be adjusted independently of one another),
when the pitch/yaw operator (500) rotates, rotation of the pitch/yaw operator (500) is transferred to the end tool joint member (200) and the first and second jaws (110A, 110B) connected to the end tool joint member (200) via the pitch wire (702, 704) or the yaw wire (706, 712) so that the first and second jaws (110A, 110B) rotate in an identical direction with a rotation direction of the pitch/yaw operator (500),
when the actuation operator (602A, 602B) rotates, rotation of the actuation operator (602A, 602B) is transferred to the first and second jaws (110A, 110B) via the actuation wire (708, 710) so that the first and second jaws (110A, 110B) are rotated in opposite directions to each other (Ps. [0211], [0212]), and
the pitch/yaw operator (500) is formed on the extension line (L) of the connection assembly (300) (See Annotated Fig. 2E), and
a center axis of the pitch/yaw operating grip (G4) in the third direction is formed to be closer to the end tool (108) than a center axis (“A”/ G2) of the pitch/yaw operating joint in the third direction (See Annotated Figs. 2E).
The embodiment found in Figs. 2D- 2F does not disclose
(claim 42) a curved connection assembly as claimed.
However, the embodiment of Fig. 25A to Stefanchik teaches an alternate configuration having a curved connection assembly (300, 800) (Figs. 25A- 25C) 
(claim 42) formed to be curved capable of being bent once or more while connecting the end tool (108) to the pitch/yaw operator (500) (See Fig. 25A) (P. [0241] - - frame assembly 800 can be positioned between the body assembly 300 and the proximal elbow assembly 400 such that the proximal elbow assembly 400, proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300. The frame assembly 800 can include first and second C-shaped side plates 802, 804 and a plurality of pulley housings 806, 808, 810, 812 sandwiched therebetween).  It is noted that the shape of the connection assembly (300, 800) is curved and is similar to applicant’s curved connection unit 840 as is shown in H23 Fig. 6D and described in P. [0104] of applicant’s Specification as originally filed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the connection assembly associated with the embodiment found in Figs. 2D- 2F such that it is formed to be curved once or more while connecting the end tool to the pitch/yaw operator such that at least a part of the manipulator is closer to the end tool than a virtual center axis of the pitch/yaw operating joint in the third direction as taught by the embodiment found in Fig. 25A because it would allow the proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300 (See Fig. 25A showing a curved or not straight connection assembly 300, 800).
Regarding claim 43 in view of the rejection under 35 U.S.C. 112(a) and 112(b), Stefanchik discloses the apparatus of claim 1, Stefanchik’s embodiment found in Figs. 2D- 2F further disclosing wherein the power transfer assembly (702, 704, 706, 708, 710, 712) comprises a pitch wire (702, 704) connected to the manipulator (600) to transfer a pitch movement of the manipulator (600) to the end tool (108), a yaw wire (706, 712) connected to the manipulator (600) to transfer a yaw movement of the manipulator (600) to the end tool (108), and an actuation wire (708, 710) connected to the manipulator (600) to transfer an actuation movement of the manipulator (600) to the end tool (108) (Ps. [0195], [0199], [0211], [0212]),
the manipulator (600) comprises the pitch/yaw operator configured to control a pitch movement and a yaw movement of the end tool and the actuation operator configured to control the first and second jaws of the end tool (110A, 110B) to rotate in opposite directions to each other, wherein the pitch/yaw operator (500) and the actuation operator (602A, 602B) are rotatable independently from each other (Ps. [0216], [0218], [0239] - - "non-active" pitch cables…prevents inadvertent pitch movement when only yaw movement is intended; "non-active" yaw cables during pitch articulation…prevents inadvertent yaw movement when only pitch movement is intended; Because the pivot axis of the handle levers 602A, 602B (which control actuation) and the yaw pivot axis of the proximal wrist assembly 500 (which controls movement) are offset from one another, the movement ratio and the actuation ratio of the device 10 can be adjusted independently of one another),
when the pitch/yaw operator (500) rotates, rotation of the pitch/yaw operator (500) is transferred to the end tool joint member (200) and the first and second jaws (110A, 110B) connected to the end tool joint member (200) via the pitch wire (702, 704) or the yaw wire (706, 712) so that the first and second jaws (110A, 110B) rotate in an identical direction with a rotation direction of the pitch/yaw operator (500),
when the actuation operator (602A, 602B) rotates, rotation of the actuation operator (602A, 602B) is transferred to the first and second jaws (110A, 110B) via the actuation wire (708, 710) so that the first and second jaws (110A, 110B) are rotated in opposite directions to each other (Ps. [0211], [0212]), and
the pitch/yaw operator (500) is formed on the extension line (L) of the connection assembly (300) (See Annotated Fig. 2E), and
a center axis of the pitch/yaw operating grip (“A”/ G2) in the third direction and the center axis of the pitch/yaw operating joint (“A”/ G2) in the third direction are provided at substantially identical distances from the end tool (108) (See Annotated Figs. 2E).
The embodiment found in Figs. 2D- 2F does not disclose
(claim 43) a curved connection assembly as claimed.
However, the embodiment of Fig. 25A to Stefanchik teaches an alternate configuration having a curved connection assembly (300, 800) (Figs. 25A- 25C) 
(claim 43) formed to be curved capable of being bent once or more while connecting the end tool (108) to the pitch/yaw operator (500) (See Fig. 25A) (P. [0241] - - frame assembly 800 can be positioned between the body assembly 300 and the proximal elbow assembly 400 such that the proximal elbow assembly 400, proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300. The frame assembly 800 can include first and second C-shaped side plates 802, 804 and a plurality of pulley housings 806, 808, 810, 812 sandwiched therebetween).  It is noted that the shape of the connection assembly (300, 800) is curved and is similar to applicant’s curved connection unit 840 as is shown in H23 Fig. 6D and described in P. [0104] of applicant’s Specification as originally filed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the connection assembly associated with the embodiment found in Figs. 2D- 2F such that it is formed to be curved once or more while connecting the end tool to the pitch/yaw operator such that at least a part of the manipulator is closer to the end tool than a virtual center axis of the pitch/yaw operating joint in the third direction as taught by the embodiment found in Fig. 25A because it would allow the proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300 (See Fig. 25A showing a curved or not straight connection assembly 300, 800).
Regarding claim 44 in view of the rejection under 35 U.S.C. 112(a) and 112(b), Stefanchik discloses the apparatus of claim 1, Stefanchik’s embodiment found in Figs. 2D- 2F further disclosing wherein the power transfer assembly (702, 704, 706, 708, 710, 712) comprises a pitch wire (702, 704) connected to the manipulator (600) to transfer a pitch movement of the manipulator (600) to the end tool (108), a yaw wire (706, 712) connected to the manipulator (600) to transfer a yaw movement of the manipulator (600) to the end tool (108), and an actuation wire (708, 710) connected to the manipulator (600) to transfer an actuation movement of the manipulator (600) to the end tool (108) (Ps. [0195], [0199], [0211], [0212]),
the manipulator (600) comprises the pitch/yaw operator configured to control a pitch movement and a yaw movement of the end tool and the actuation operator configured to control the first and second jaws of the end tool (110A, 110B) to rotate in opposite directions to each other, wherein the pitch/yaw operator (500) and the actuation operator (602A, 602B) are rotatable independently from each other (Ps. [0216], [0218], [0239] - - "non-active" pitch cables…prevents inadvertent pitch movement when only yaw movement is intended; "non-active" yaw cables during pitch articulation…prevents inadvertent yaw movement when only pitch movement is intended; Because the pivot axis of the handle levers 602A, 602B (which control actuation) and the yaw pivot axis of the proximal wrist assembly 500 (which controls movement) are offset from one another, the movement ratio and the actuation ratio of the device 10 can be adjusted independently of one another),
when the pitch/yaw operator (500) rotates, rotation of the pitch/yaw operator (500) is transferred to the end tool joint member (200) and the first and second jaws (110A, 110B) connected to the end tool joint member (200) via the pitch wire (702, 704) or the yaw wire (706, 712) so that the first and second jaws (110A, 110B) rotate in an identical direction with a rotation direction of the pitch/yaw operator (500),
when the actuation operator (602A, 602B) rotates, rotation of the actuation operator (602A, 602B) is transferred to the first and second jaws (110A, 110B) via the actuation wire (708, 710) so that the first and second jaws (110A, 110B) are rotated in opposite directions to each other (Ps. [0211], [0212]), and
the pitch/yaw operator (500) is formed on the extension line (L) of the connection assembly (300) (See Annotated Fig. 2E), and
a center axis of the pitch/yaw operating grip (G1) in the third direction is formed to be farther from the end tool (108) than a center axis (“A”/ G2) of the pitch/yaw operating joint in the third direction (See Annotated Figs. 2E).
The embodiment found in Figs. 2D- 2F does not disclose
(claim 44) a curved connection assembly as claimed.
However, the embodiment of Fig. 25A to Stefanchik teaches an alternate configuration having a curved connection assembly (300, 800) (Figs. 25A- 25C) 
(claim 44) formed to be curved capable of being bent once or more while connecting the end tool (108) to the pitch/yaw operator (500) (See Fig. 25A) (P. [0241] - - frame assembly 800 can be positioned between the body assembly 300 and the proximal elbow assembly 400 such that the proximal elbow assembly 400, proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300. The frame assembly 800 can include first and second C-shaped side plates 802, 804 and a plurality of pulley housings 806, 808, 810, 812 sandwiched therebetween).  It is noted that the shape of the connection assembly (300, 800) is curved and is similar to applicant’s curved connection unit 840 as is shown in H23 Fig. 6D and described in P. [0104] of applicant’s Specification as originally filed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the connection assembly associated with the embodiment found in Figs. 2D- 2F such that it is formed to be curved once or more while connecting the end tool to the pitch/yaw operator such that at least a part of the manipulator is closer to the end tool than a virtual center axis of the pitch/yaw operating joint in the third direction as taught by the embodiment found in Fig. 25A because it would allow the proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300 (See Fig. 25A showing a curved or not straight connection assembly 300, 800).

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US Pub. No. 2013/0144306 A1) as applied to claim 1 above, and further in view of Lee et al. (US Pub. No. 2007/0282371 A1) (hereinafter “Lee ‘371”).  Lee ‘371 is cited in the Non-Final Office Action, mailed 11/12/21.
Regarding claim 28, Stefanchik discloses the apparatus of claim 1, but Stefanchik does not disclose
(claim 28) a ball joint.
However, Lee ‘371 teaches a surgical instrument having an end tool (316) (Figs. 1- 2) in the same field of endeavor
(claim 28) wherein the pitch/yaw rotating joint (325) (Figs. 1- 2) comprises a ball joint and/or a universal joint (P. [0045] - - ball joint 325 enables tilting of the rotation knob in pitch and yaw, as well as rotation thereof, in controlling the end effector).
The ball joint member taught by Lee ‘371 performs the same function of curving the end tool in one or more directions (Lee ‘371 - - P. [0045]) as the node-type end tool joint member (100) disclosed by Stefanchik (Stefanchik - - P. [0111]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (ball joint member) for another (node-type joint member) since the substitution would have yielded predictable results, namely, curving the end tool in one or more directions.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771